DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 03/02/2022 following the Non-Final Rejection of 12/02/2021. Claims 1-12 and 14-15 were amended. Claims 1-15 are currently pending with claims 13-15 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/02/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of 12/02/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/02/2022, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 12/02/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/02/2022, with respect to claims 1-9 rejected under 35 USC § 102 or 35 USC § 103 have been fully considered and are persuasive.  The rejections of 12/02/2021 has been withdrawn. 
Applicant's arguments, see Remarks, filed 03/02/2022, with respect to claims 10-12 rejected under 35 USC § 102 have been fully considered but they are not persuasive. The rejections have been maintained.
Applicant's point that “independent claims 10 and 13 include similar limitations [as claim 1] and are allowable for at least the same reasons [as stated for claim 1] is not found persuasive by Examiner. In review of claim 10, said claims lack a majority of the limitations recited in claim 1 and is significantly broader in scope than the scope of claim 1. As such, the prior art still reads onto claim 10 as currently presented Applicant's remarks related to limitations claim 1 not recited in claim 10 are not applicable to claim 10. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0280613, herein referenced as Hansen.
Regarding Claim 10, Hansen recites a wind turbine rotor blade (“a blade (1) on a wind-energy plant” abstract) comprising:
a number of carbon-based elements (see laminates 7 fig. 3; the laminates 7 can be considered a carbon-based element since they may contain “carbon-fiber” para. 36 which is a carbon-based material) incorporated in the rotor blade (1 fig. 1);
a down conductor (8 fig. 2; “connection 8 for earthing” para. 37) of a lightning protection system (“lightning-proofing a blade of a wind-energy plant” para. 1); and
a stepped conductivity arrangement (see stepped conductivity arrangement in fig. 3, i.e. electrically conductive means 6; the conductive means 6in fig. 3 can be interpreted as a stepped conductivity arrangement since it has a stepped form/profile, as well as having the structure recited in the instant specification which provides for a stepped conductivity, see paragraphs below for details) between the down conductor (11 fig. 2; shown to be in contact with 8 in fig. 2) and the carbon-based elements (laminates 7 fig. 3).

Regarding the stepped profile of 6 in fig. 3; para. 38 of Hansen reads “FIG. 3 shows an exemplified embodiment of mats 13 and grids 12, wherein they are stepped up in thickness and narrowed in width in the course from the laminate 7 towards the connecting element 11”in para. 38.
The arrangement of having the ‘mats 13 and grids 12 being narrowed in width in the course from the laminate 7 towards the connecting element 11’, as detailed in para. 38 of Hansen, would result in having a stepped decreasing conductivity for conductive means 6 between connecting element 11 and laminate 7 since the progressive narrowing in width of the mats 13 and/or grids 12 from laminate 7 towards the connecting element 11 would result in stepped decreases (at the very least along part of this course) in conductivity of conductive means 6 in a direction toward laminates 7 as the width increases towards laminates 7 in fig. 3. Additionally, the mats 13 need not be carbon fiber and the grid 12 need not be copper as argued by Applicant, para. 37 of Hansen recites “the metallic connecting elements 10 and 11 can be configured of e.g. a bronze-alloy; but other metals may also be used. The same applies to grids 12 and mats 13; the essential being good electrical conductivity” which means that grids 12 and mats 13 may be of the same material. 
Support for the conclusion of stepped conductivity levels in the prior art can be found in the instant disclosure, see instant fig. 7 and lines 19-23 on page 9 of the instant specification (para. 40 of the published application) which read “In FIG. 7, the transition interface 3 comprises four layers 31, 32, 33, 34 shown here in cross-section (relative thicknesses are exaggerated). The layers 31, 32, 33, 34 may be made of the same material but with increasing length, so that the conductivity of the “stack” is highest near the metal cable 1 and decreases in the direction of the carbon element at the other end of the carbon mat 2”. This section from the instant specification establishes that the conductivity is highest at the shortest layer with conductivity decreasing with each subsequent longer layer. This is comparable to the disclosure of prior art Hansen with the narrowest layer adjacent connecting element 11 in fig. 3 and the layers becoming progressively wider towards laminate 7; meaning the conductivity also decreases with the increasing width, thereby forming stepped conductivity levels. As such, Hansen anticipates claim 10.

Regarding Claim 11, Hansen recites the wind turbine rotor blade according to claim 10, wherein at least one carbon-based element (laminates 7 fig. 3) comprises a load-carrying structural element (“blade shell 2 comprises upper principal laminates 7, by which the essential part of the strength and rigidity of the blade are achieved” para. 36).

Regarding Claim 12, Hansen recites the wind turbine rotor blade according to claim 10, wherein at least one carbon-based element (see laminates 7 fig. 3) comprises a functional element (“blade shell 2 comprises upper principal laminates 7, by which the essential part of the strength and rigidity of the blade are achieved” para. 36, this means that the laminates provide the functional element of rigidity for the wind turbine blades).

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, no prior art was found which anticipated or rendered obvious the invention as claimed. Hansen fails to anticipate “which stepped conductivity arrangement comprises a transition interface arranged to electrically connect a first electrically conductive part and a second electrically conductive part, wherein the first electrically conductive part extends from the down conductor, the second electrically conductive part extends from the carbon-based element” as required by claim 1. Applicant's arguments against the rejection of claim 1 were also found persuasive by the Examiner. Particular point of persuasion being ‘Hansen does not disclose any such “second electrically conductive part” extending from its laminates 7’ on page 8 of remarks. Since no prior art is applicable to anticipate or render obvious the invention of claim 1, claim 1 and its dependents are deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745